DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality: 
[Page 3 Line 7] appears to have an inadvertent typographical error, “First, connection apparatus”.   For examination purposes, Examiner assumes this reads, “First, a connection apparatus”.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1 - 6 are rejected under 35 U.S.C. 102 a(1) as being by anticipated by Gudell et. al. (US9549429B1), hereinafter referred to as Gudell. 
Regarding claim 1, Gudell discloses:  A method of connecting a network apparatus to a WiFi network, wherein the network apparatus comprises a WiFi network module and a short range communications module, the method comprising:
(Gudell Col 3 Lines 37 – 40)  Connection of a wireless speaker (network apparatus) package to a mobile computing device over a WiFi network (requires a WiFi network module) can be simplified by first pairing the speaker package and the device over a second network such as a Bluetooth. Bluetooth Low Energy (BLE) network (requires a short range communications module).
providing a connection apparatus, wherein the connection apparatus is connected to the WiFi network
(Gudell Col 5 Lines 22- 30) FIG. 2 is a simplified block diagram of a wireless communication scheme 60 between a first computing device 62 (connection apparatus), a second computing device 64 and a wireless access point 66. All of the devices  communicate persistently over a first wireless connection apparatus connected to the WiFi network) or may use any other wireless network communication protocol now known, or developed hereafter)
using a WiFi account number and a password, and
 (Gudell Col 4 Lines 51- 59; Col. 5 lines 6-21 and fig 4A steps 104 and 106) When an audio playback device such as a wireless speaker package is first added to system 10, it needs to be enabled to wirelessly communicate with router (i.e., wireless access point) 32 over wireless network 30. However, the wireless speaker package does not have the necessary credentials to join the network, such as the WiFi network name and the network password (WiFi account number and a password). Accordingly, during device setup the network credentials need to be passed to the wireless speaker package.
the connection apparatus comprises a short range communications module corresponding to the network apparatus; and
(Gudell Col 5 Lines 22- 38) FIG. 2 is a simplified block diagram of a wireless communication scheme 60 between a first computing device 62 (connection apparatus), a second computing device 64 (network connection apparatus), and a wireless access point 66. All of the devices communicate persistently over a first wireless network 69 consisting of wireless connections 70, 71 and connection apparatus with short communications range module) and 64 (network apparatus with short range communications module)…
automatically pairing the network apparatus with the connection apparatus using the short range communications module of the connection apparatus and the short range communications module of the network apparatus; and 
(Gudell Col 7 Line 60 - Col 8 Line 2 Fig 4A 82, 84)…The BLE pair process is known in the art and essentially is accomplished as follows: when wireless speaker package 82 (network apparatus with short range communications module) is in setup mode it acts as a “BLE Central” device listening for any “BLE Peripheral” devices. Mobile computing device 84 (connection apparatus with short range communications module) acts as a BLE peripheral device, continuously transmitting an advertisement over BLE. When package 82 receives the advertised profile it initiates a scan request. Device 84 replies to this scan request, and in response device 82 sends a connection request. The devices then connect over BLE. (automatically pairing).
automatically transferring the WiFi account number and the password of the connection apparatus to the network apparatus by using the short range communications module of the connection apparatus and the short range communications module of the network apparatus, and 
(Gudell Col 8 Lines 16 – 20 Fig 4A 82, 84 Steps 104- 110) Device 84 then sends the WiFi network *credentials to package 82 by BLE (connection apparatus using the short range communications module), step 104. These network credentials received by package 82 (network apparatus using the short range communications module), step 106. Package 82 then uses these credentials to pair with router 86 over this WiFi network, step 108 and 110. 
*credentials are WiFi account number and password. (Gudell Col 4 Lines 51- 59).
connecting the network apparatus to the WiFi network using the WiFi network module.
(Gudell Col 8 Lines 18-20 Fig 4A 82, 84 Steps 108 and 110)  Package 82 (network apparatus with WiFi network module) then uses these credentials to pair with router 86 over this WiFi network, step 108 and 110.
Regarding claim 2, the rejection of claim 1 is incorporated.  Gudell discloses: The method of connecting a network apparatus to a WiFi network according to claim 1, wherein the short range communications modules are Bluetooth low energy (BLE) modules, and the BLE modules of the network apparatus and the connection apparatus are set with the same user-defined profile. 
(Gudell Col 3 Lines 37 – 44)  Connection of a wireless speaker package to a mobile computing device over a WiFi network can be simplified by first pairing the speaker package (network apparatus with short range communications module) and the device (connection apparatus with short range communications module)  over a second network such as a Bluetooth. Bluetooth Low Energy (BLE) network.  The speaker package may then connect to the WiFi router using these credentials (user-defined profile).
 (Gudell Col 7 Line 55 - Col 8 Line 2 Fig 4A 82, 84 Steps 92 - 96) The user of mobile computing device 84 will have downloaded a set up application for wireless speaker package 82. The app is opened at step 92. Wireless speaker package 82 and computing device 84 next undergo a standard BLE pair process, steps 94 and 96. …Mobile computing device 84 acts as a BLE peripheral device, continuously transmitting an advertisement over BLE. When package 82 receives the advertised profile ... The devices then connect over BLE.
Regarding claim 3, the rejection of claim 2 is incorporated.  Gudell discloses:  The method of connecting a network apparatus to a WiFi network according to claim 2, wherein the short range communications module of the connection apparatus is set in a scanning mode, and the short range communications module of the network apparatus is set in an advertising mode.
(Gudell Col 7 Line 67 - Col 8 Line 2 Fig 4A 82, 84)… [D]evice 84 (connection apparatus with short range communications module) replies to this scan request (scanning mode), and in response device 82 (network apparatus with short range communications module) sends a connection request (advertising mode). 
Regarding Claim 4, the rejection of claim 3 is incorporated.  Gudell discloses: The method of connecting a network apparatus to a WiFi network according to claim 3, wherein when the network apparatus is connected to the WiFi network by using the WiFi network module, the short range communications module of the network apparatus is automatically changed to be in the scanning mode.
At step 90, the wireless speaker package (network apparatus) is connected to the WiFi network using the WiFi network module. At steps 94 and 96, the network apparatus begins the BLE pair process where it starts scanning for other BLE devices.  (Gudell Col 7 Lines 43 – 64 Fig 4A Steps 90 - 96)… 
(Gudell Col 7 Lines 43 – 55 Step 90) Referring to FIGS. 4A and 4B, three swim lanes are shown including a lane for wireless speaker package 82 (network apparatus), a lane for mobile computing 84, and a lane for router 86. At step 90 the wireless speaker package enters its setup mode. Setup mode can be automatically enabled … As part of setup mode, BLE (network apparatus short range communications module) and WiFi (network apparatus WiFi network module) are turned on, step 90.
(Gudell Col 7 Lines 56 - 64 Fig 4A 82, 84 Steps 92 - 96)…The user of mobile computing device 84 will have downloaded a set up application for wireless speaker package 82. The app is opened at step 92. Wireless speaker package 82 and computing device 84 next undergo a standard BLE pair process, steps 94 and 96. The BLE pair process is known in the art and essentially is accomplished as follows: when wireless speaker package 82 (network apparatus with short range communications module) is in setup mode it acts as a “BLE Central” device listening (scanning mode) for any “BLE Peripheral” devices...
Regarding claim 5, Gudell discloses:   
A WiFi speaker, comprising:
(Gudell Col 3 Lines 37 – 44)  Connection of a wireless speaker package to a mobile computing device over a WiFi network can be simplified by first pairing the speaker package and the device over a second network such as a Bluetooth. Bluetooth Low Energy (BLE) network.  BLE can be used to pass the 
a WiFi network module; and
(Gudell Col 6 Lines 11 – 14 Fig 3 700, 730)  The wireless interface 730 allows the audio playback device 700 to communicate wirelessly with other devices in accordance with a communication protocol such as such as IEEE 802.11 b/g.
a short range communications module, 
(Gudell Col 6 Lines 35 – 38 Fig 3 720, 738) The network interface 720 can also include a Bluetooth low energy (BLE) system-on-chip (SoC) 738 for Bluetooth low energy applications (e.g., for wireless communication with a Bluetooth enabled computing device).
wherein the short range communications module is automatically paired with a connection apparatus using a user-defined profile,
(Gudell Col 7 Line 55 - Col 8 Line 2 Fig 4A 82, 84 Steps 92-96) The user of mobile computing device 84 will have downloaded a set up application for wireless speaker package 82. The app is opened at step 92. Wireless speaker package 82 and computing device 84 next undergo a standard BLE pair process, steps 94 and 96. …Mobile computing device 84 acts as a BLE peripheral device, continuously package 82 receives the advertised profile ... The devices then connect over BLE.
wherein a WiFi account number and a password of the connection apparatus are automatically received using the short range communications module, and 
(Gudell Col 7 Line 60 - Col 8 Line 2)  The BLE pair process is known in the art and essentially is accomplished as follows: when wireless speaker package 82 is in setup mode it acts as a “BLE Central” device listening for any “BLE Peripheral” devices (network apparatus short range communications module prepares to accept credentials). Mobile computing device 84 (connection apparatus short range communications module) acts as a BLE peripheral device, continuously transmitting an advertisement over BLE. When package 82 (network apparatus short range communications module) receives the advertised profile (includes password and account number) it initiates a scan request. Device 84 replies to this scan request, and in response device 82 sends a connection request. The devices then connect over BLE. (automatically pairing).
(Gudell Col 8, Lines 16 – 20 Fig 4A 82, 84, 86 Steps 104 - 110) Device 84 (connection apparatus using the short range communications module) then sends the WiFi network credentials (*account number and a password) to package 82 by BLE, step 104. These network credentials received by 82 (network apparatus using the short range communications module), step 106. Package 82 then uses these credentials to pair with router 86 over this WiFi network, step 108 and 110. 
* account number and a password (Gudell Col 4 Lines 51- 59).
(Gudell Col 1 Lines 33 – 40)  Connection of two computing devices, e.g., a wireless speaker package and a mobile computing device, over a first wireless network, e.g., a WiFi network, can be simplified by first pairing the speaker package and device over a second network such as a Bluetooth Low Energy (BLE) network. BLE can be used to pass the WiFi network credentials from the device to the speaker package. The speaker package may then connect to the WiFi router using these credentials.
automatically received using the short range communications module, and
(Gudell Col 7 Line 60 - Col 8 Line 2)  The BLE pair process is known in the art and essentially is accomplished as follows: when wireless speaker package 82 is in setup mode it acts as a “BLE Central” device listening for any “BLE Peripheral” devices. Mobile computing device 84 acts as a BLE peripheral device, continuously transmitting an advertisement over BLE. When package 82 receives the advertised profile it initiates a scan request. Device 84 replies to this scan request, and in response device 82 sends a connection request. The devices then connect over BLE.
wherein the WiFi speaker is automatically connected to a WiFi network using the WiFi network module.
*At step 90, the wireless speaker package (network apparatus) is connected to the WiFi network using the WiFi network module. At step 94 and 96, the network apparatus begins the BLE pair process where it starts scanning for other BLE devices.  (Gudell Col 7 Lines 43 – 55, Col 7 Lines 56 – 63  Fig 4A, Steps 90 - 96)… 
(Gudell Col 7 Lines 43 - 55) Referring to FIGS. 4A and 4B, three swim lanes are shown including a lane for wireless speaker package 82 (network apparatus), a lane for mobile computing device 84, and a lane for router 86. At step 90 the wireless speaker package enters its setup mode. Setup mode can be automatically enabled … As part of setup mode, BLE (network apparatus short range communications module) and WiFi (network apparatus WiFi network module) are turned on, step 90.
Regarding claim 6, the rejection of claim 5 is incorporated.  Gudell discloses:   The WiFi speaker according to claim 5, wherein the short range communications module is a Bluetooth low energy (BLE) module.
(Gudell Col 3 Lines 37 – 44)  Connection of a wireless speaker package to a mobile computing device over a WiFi network can be simplified by first pairing the speaker package and the device over a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US20170142086A1). A first network connection with the wireless-enabled device in the first wireless network is established based on the first network credentials. Second network credentials for a second wireless network are provided to the wireless-enabled device via the first network connection. A second network connection with the wireless-enabled device in the second wireless network is established based on the second network credentials.  I/O interfaces may include a speaker. Wireless client device may communicate with a wireless-enabled device using wireless network interfaces and I/O interfaces to indicate a physical proximity with the wireless-enabled device. 
Ebrom (US20140362991A1). Method of connecting an appliance to a wifi network.  A method of provisioning an appliance to connect to a Wi-Fi network includes a mobile device having an encryption key to enable secure communication in the network, and a means to wirelessly communicate with the 
Kim (US20160072806A1). Setup of multiple devices on a local area network.  Efficiently add a new device to a local area network using an existing network device.  The method comprises receiving, at a network device on a network, credentials identifying a network gateway in the network; receiving a communication including an indication that a new network device has generated a new access point; transmitting a query, wherein the query includes a request to determine whether the new network device is associated with the network; receiving a communication including a response to the query indicating that the new network device is associated with the network; establishing a connection with the new access point of the new network device; and transmitting the credentials identifying the network gateway, wherein the credentials are used for the new network device to join the network.
Sanciangco (US20180337785A1). Enabling a nearby computing device to access a wireless network by receiving a request from the nearby computing device to access the wireless network, 
Le Guen (US 20150100618A1). A method for establishing a pairing between a hazard detector and an online account may include instantiating an application on a mobile computing device and receiving a first code from a central server. The application may receive a second code from printed material associated with the hazard detector. The hazard detector may broadcast a Wi-Fi access point, and the application may join the Wi-Fi access point. The application can be authenticated by the hazard detector using the second code, and the application can receive an identity of a home Wi-Fi network from a user. The application can then transmit the identity of the home Wi-Fi network to the hazard detector. The hazard detector can use the home Wi-Fi network to access the Internet and transmit the first code to the central server, where the central server can use the first code in completing the pairing process.
Lambert (US20140215594A1). Wireless authentication using beacon messages. Systems, methods, and other embodiments associated with wireless authentication using beacon messages. A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE NWAWE whose telephone number is (313)446-6626.  The examiner can normally be reached on 8:30am - 5:30pm M- Th Every F 8:30am - 12:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/J.N./Examiner, Art Unit 2497      
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497